Citation Nr: 1603363	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-18 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for right lower extremity varicose veins.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1995 to November 1995 and on active duty from October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2011, the RO granted service connection for right leg varicose veins and assigned a noncompensable rating from October 28, 2010.  The Veteran disagreed with the decision and perfected this appeal.  

At the videoconference hearing, the Veteran testified that he has day to day fatigue, aching and pain in his leg.  Besides pain, his leg is hot to the touch and is swollen every day.  He has been wearing compression socks since 2008.  His leg is discolored and VA gave him a prescription for cream to help with that.  He reported that he still feels throbbing even when he elevates his leg.  He also raised concerns over the adequacy of his initial examination, stating that the physician said he was not wearing compression socks, but he was, and his leg was swollen at that time.  The Veteran indicated he would be willing to report for a new VA examination.  

The Veteran most recently underwent a VA examination to address the severity of his varicose veins in December 2010.  Given the length of time since the examination, and considering the Veteran's contentions as to worsening symptoms, the Board finds a current examination is needed.  See 38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).

Updated VA records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Winston-Salem, North Carolina for the period from June 2015 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right lower extremity varicose veins.  The electronic claims folder should be available for review.  

In accordance with the latest worksheet for rating varicose veins, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right lower extremity varicose veins.  A complete rationale for any opinion expressed must be provided.

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial compensable rating for right lower extremity varicose veins.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




